DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer overcomes the obviousness-type double patenting rejection. Claims 1, 10 and 16 are independent claims. Regarding independent claim 1, the prior art of record does not teach the following limitation: “receiving, by the computer, seed preference rules provided by different ones of the plurality of users at the social event, the seed preference rules specifying relative priorities of the plurality of seed values; selecting, by the computer, a plurality of media items based on the plurality of seed values, the seed preference rules, and event parameters describing conditions for selecting media items for the social event, wherein the selecting selects a greater number of media items with media features from higher priority seed values than media items with media features from lower priority seed values based on the seed preference rules; and providing, by the computer to a media player, a media playlist including media items from the selected plurality of media items, the media items retrieved from a media database.” The limitations of independent claims 10 and 16 parallel independent claim 1, therefore they are allowed for similar reasons. Claims 2-9, 11-15 and 17-20 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRETA L ROBINSON/Primary Examiner, Art Unit 2169